United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
DEPARTMENT OF THE ARMY, PINE BLUFF
ARSENAL, Pine Bluff, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-234
Issued: April 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 10, 2014 appellant filed a timely appeal from an October 29, 2014
nonmerit decision and an August 25, 2014 merit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employee’s Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant established that he sustained a traumatic injury in
the performance of duty; and (2) whether OWCP properly denied his request for review of the
written record as untimely under 5 U.S.C. § 8124.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 13, 2014 appellant, then a 63-year-old telecommunications specialist filed a
traumatic injury claim alleging that on May 6, 2014 he sustained a right knee injury in the
performance of duty. He alleged that, while digging a trench, he began to experience pain in his
right knee. It was noted that appellant was on restrictions due to a 2001 injury. The employing
establishment did not indicate that he stopped work.
In a May 8, 2014 report, Dr. Diego Gonzalez, Board-certified in pediatrics, advised that
appellant had a severe onset of right knee pain while digging a trench. He noted that appellant
had a recurrent history of knee pain and that his left knee had previously been replaced.
Dr. Gonzalez advised that appellant previously had a steroid injection for right knee pain in
February 2014. On physical examination, he noted localized pain and swelling in the lateral
aspect of the right knee with a grinding and crunching sound on flexion, extension, and rotation.
Dr. Gonzalez diagnosed right knee joint pain and internal derangement of the lateral meniscus.
He released appellant to limited-duty work. In a May 19, 2014 report, Dr. Gonzalez referred
appellant to an orthopedic surgeon. He repeated that appellant had severe right knee pain while
digging a trench and that appellant had a previous history of right knee pain which required a
steroid injection. On examination, Dr. Gonzalez found localized pain and swelling of the right
knee. He diagnosed right knee pain and noted that the mode of injury was undetermined.
OWCP also received multiple medical reports regarding appellant’s medical history,
including reports relating to a 2001 work injury to the knees. A September 24, 2001 report noted
that appellant had right knee bursitis at the Gerdy’s tubercle. In a September 12, 2005 report,
Dr. Jon R. Jacobson, Board-certified in occupational medicine, advised that appellant
complained of right knee pain and diagnosed patellar chondromalacia.
In a June 25, 2014 attending physician’s report (Form CA-20), Dr. Michael Superior, a
preventative medicine specialist, diagnosed joint pain of the right knee after digging a trench.
On physical examination, he found pain and swelling of the right knee. Dr. Superior further
noted that appellant had recurrent knee pain from 2001. When asked if appellant’s condition was
caused or aggravated by factors of his employment, he stated that he was unsure. Dr. Superior
remarked that appellant was previously a runner and was currently a cyclist and that these
activities could not be ruled out as contributing to his condition.
In a July 8, 2014 statement, the employing establishment controverted appellant’s claim.
It noted that he had preexisting osteoarthritis which previously required knee injections and that
he was a runner and cyclist which could be a cause of his injury. The statement also advised that
initially appellant claimed that his condition was a recurrence from his 2001 claim and that there
was no new injury.
In a July 16, 2014 attending physician’s report (Form CA-20), Dr. Tad Pruitt, a Boardcertified orthopedic surgeon, advised that appellant had a shoveling injury. He noted that
appellant had preexisting mild arthritis and diagnosed a possible lateral meniscal tear. Dr. Pruitt
also checked the box marked “yes” to indicate that appellant’s condition was caused or
aggravated by an employment-related activity. In a July 16, 2014 disability status report, he
advised that appellant was able to return to full duty without restrictions.

2

By letter dated July 23, 2014, OWCP notified appellant that medical evidence was
insufficient to establish his claim and advised him of the type of evidence needed.
Appellant submitted a July 16, 2014 report from Dr. Pruitt advising that appellant
complained of right knee pain. Dr. Pruitt noted that appellant was digging a trench when he
began to experience sharp lateral knee pain. Appellant related that he has had “bad knees” for
years, including a 2002 total left knee arthroplasty, but was able to perform unrestricted activities
such as biking and running. Dr. Pruitt advised that, in early May, appellant was digging a trench
and went down onto the knee and, while shoveling later, he had a sharp lateral knee pain.
Appellant took medication but overall the pain was getting worse with intermittent swelling.
Knee alignment was normal. The right knee had tenderness along the lateral joint line, full range
of motion as well as good strength and stability. Anteroposterior right knee x-ray was relatively
normal while the Rosenberg view showed possible lateral joint space narrowing and lateral
patellofemoral facet joint space narrowing. Dr. Pruitt assessed right knee strain related to the
May 6, 2014 work incident, possible right lateral meniscus tear, and right knee osteoarthritis.
In an August 4, 2014 statement, appellant advised that, while he was digging a trench to
bury a telephone cable, he began to feel a sharp pain in his right knee that he had never felt
previously. He noted that his injury caused a severe right limp. In response to the employing
establishment’s statement, appellant noted that he had not run since 2001 and that his cycling
was recommended by his personal physician. He also submitted a newspaper article indicating
that older people should not limit high-impact activities like jogging.
In an August 18, 2014 report, Dr. Pruitt reiterated that the diagnosis of right knee strain
related to the May 6, 2014 work incident, possible right lateral meniscus tear, and right knee
osteoarthritis. He advised that appellant was injured while digging a hole at work. Appellant
was experiencing pain over the lateral aspect of the knee. Dr. Pruitt advised that a steroid
injection gave appellant 35 percent pain relief for approximately two weeks but the pain had
mostly returned. He noted findings and recommended a magnetic resonance imaging (MRI)
scan of the right knee.
By decision dated August 25, 2014, OWCP denied appellant’s claim because the medical
evidence did not establish that the diagnosed condition was causally related to the work incident.
In a September 3, 2014 report, a physician assistant advised that appellant complained of
right knee pain. He detailed appellant’s treatment with regard to his right knee and opined that
appellant’s condition was not a recurrence of the old injury because the prior injury did not lend
itself to explain his lateral knee pain. The physician assistant also noted that appellant related
that he went 12 years without right knee pain until the May 6, 2014 incident of digging trenches.
Appellant also resubmitted medical reports previously of record.
By letter post-marked and dated September 25, 2015, appellant requested review of the
written record. In a September 24, 2014 report, Dr. Pruitt advised that, while appellant was
digging a trench, his foot slipped causing him to fall and land on his right knee. He noted that
this incident caused compression, bruising, pain, swelling, and a tear to the lateral meniscus.
Dr. Pruitt opined that appellant’s current symptoms were due to the work-related injury sustained
on May 6, 2014, as opposed to appellant’s preexisting osteoarthritis. He advised that x-rays

3

revealed some lateral joint space narrowing and lateral facet joint narrowing caused by the lateral
meniscus tear.
By decision dated October 29, 2014, OWCP denied appellant’s request for review of the
written record as untimely without a merit review. It considered his request within its discretion,
but found that his case could be addressed equally well by a request for reconsideration and the
submission of evidence showing a causal relationship between his claimed condition and the
work incident.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,2 including that he is an “employee” within the meaning of FECA and that he or she
filed his or her claim within the applicable time limitation.3 The employee must also establish
that he or she sustained an injury in the performance of duty as alleged and that his or her
disability for work, if any, was causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS -- ISSUE 1
On May 6, 2014 appellant was digging a trench when he began to experience right knee
pain. The evidence supports that the claimed work incident occurred. Therefore, the Board finds
that the first component of fact of injury is established. However, the medical evidence is
insufficient to establish that the employment incident on May 6, 2014 caused appellant’s right
knee condition.
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

In his July 16, 2014 report, Dr. Pruitt advised that appellant complained of right knee
pain. He noted that appellant related that he has had “bad knees” for years and assessed right
knee strain related to the May 6, 2014 work incident, possible right lateral meniscus tear, and
right knee osteoarthritis. Although Dr. Pruitt provides some support for causal relationship, he
failed to provide medical rationale to explain how the work incident caused appellant’s knee
strain and possible meniscus tear. As noted, rationalized medical opinion evidence is generally
required to establish causal relationship. In his August 18, 2014 report, Dr. Pruitt reiterated the
diagnosis of right knee strain related to the May 6, 2014 work incident, possible right lateral
meniscus tear, and right knee osteoarthritis. Again, he failed to provide sufficient rationale. In
his July 16, 2014 attending physician’s report, Dr. Pruitt, checked the box marked “yes” to
indicate that appellant’s condition was caused or aggravated by an employment-related activity.
The Board has held that an opinion on causal relationship that consists only of a physician
checking yes to a medical form question on whether the claimant’s condition was related to the
history given is of little probative value.7 As a result, these reports are insufficient to discharge
appellant’s burden of proof. None of Dr. Pruitt’s reports provide rationale explaining how
appellant’s work activity on May 6, 2014 caused or contributed to a diagnosed condition.
In his May 8, 2014 report, Dr. Gonzalez advised that appellant had a severe onset of right
knee pain while digging a trench. He noted that appellant had a recurrent history of knee
pain. Although Dr. Gonzalez relates the history of the injury, the Board has found that the mere
fact that a condition manifests itself or is worsened during employment period does not raise an
inference of causal relationship between the two.8 Furthermore, medical evidence without an
opinion as to causal relationship is of little probative value.9 As a result, this report is
insufficient to discharge appellant’s burden of proof. In his May 19, 2014 report, Dr. Gonzalez
noted that appellant had severe right knee pain while digging a trench. He diagnosed right knee
pain and noted that the mode of injury was undetermined. This report is insufficient to discharge
appellant’s burden of proof because it notes that the mode of injury is “undetermined.” This
report is of diminished probative value as Dr. Gonzalez declined to support causal relationship.
In his June 25, 2014 attending physician’s report, Dr. Superior diagnosed joint pain of the
right knee after digging a trench. When asked if appellant’s condition was caused or aggravated
by factors of his employment, he stated that he was unsure. Dr. Superior remarked that appellant
was previously a runner and was currently a cyclist and that these activities could not be ruled
out as contributing to his condition. As he did not specifically support causal relationship, this
report is of limited probative value and insufficient to establish the claim. The September 12,
2005 report of Dr. Jacobson indicated that appellant complained of right knee pain but made no
reference to the causal nature of the pain.
Consequently, appellant has submitted insufficient medical evidence to establish his
claim. As noted, causal relationship is a medical question that must be established by probative
7

Deborah L. Beatty, 54 ECAB 334 (2003) (the checking of a box yes in a form report, without additional
explanation or rationale, is insufficient to establish causal relationship).
8

Patricia Bolleter, 40 ECAB 373 (1988).

9

Jaja K. Asaramo, 55 ECAB 200 (2004).

5

medical opinion from a physician.10 The physician must accurately describe appellant’s work
duties and medically explain the pathophysiological process by which these duties would have
caused or aggravated his condition.11 Because appellant has not provided such medical opinion
evidence in this case, he has failed to meet his burden of proof. The need for rationale by a
physician is particularly important since the record indicates that appellant has a preexisting right
knee condition.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b) of FECA provides that a claimant for compensation not satisfied with a
decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his claim before a representative of the Secretary.12 Section
10.615 of the federal regulations implementing this section of FECA provides that a claimant
shall be afforded a choice of an oral hearing or a review of the written record.13 The request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.14 A claimant is entitled to a hearing or review
of the written record as a matter of right if the request is filed within 30 days.15
While a claimant may not be entitled to a hearing or review of the written record as a
matter of right if the request is untimely, OWCP has the discretionary authority to grant the
request and must properly exercise such discretion.16

10

See supra note 6.

11

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).
12

5 U.S.C. § 8124(b)(1).

13

20 C.F.R. § 10.615.

14

Id. at § 10.616(a).

15

See Leona B. Jacobs, 55 ECAB 753 (2004).

16

20 C.F.R. § 10.616(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.4(a) (October 2011).

6

ANALYSIS -- ISSUE 2
In a decision dated August 25, 2014, OWCP denied appellant’s traumatic injury claim.
The record indicates that appeal rights accompanied the decision. Appellant sought a review of
the written record in a letter postmarked September 25, 2014. By decision dated October 29,
2014, OWCP denied his request for a review of the written record as untimely under section
8124 of FECA.
On appeal, appellant argues that only 20 days elapsed when calculating his work schedule
and excluding holidays. However, the Board has held that, in computing a time period, the date
of the event from which the designated period of time begins to run shall not be included while
the last day of the period so computed shall be included unless it is a Saturday, a Sunday, or a
legal holiday.17 The 30-day time period for determining the timeliness of appellant’s review of
the written record began on August 26, 2014 and ended on September 24, 2014 which was a
Wednesday. As appellant’s request for a hearing was postmarked September 25, 2014, he was
not entitled to review of the written record as a matter of right.
OWCP has the discretionary power to grant a hearing or review of the written record
when a claimant is not entitled to a hearing or review as a matter or right. It properly exercised
its discretion by stating that it had considered the matter in relation to the issue involved and
denied appellant’s request for a review of the written record on the basis that the case could be
resolved by submitting additional evidence to OWCP with a reconsideration request. The Board
has held that the only limitation on OWCP’s discretionary authority is reasonableness. An abuse
of discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deduction from
established facts.18 In this case, the evidence of record does not establish that OWCP committed
any action in connection with its denial of appellant’s request for a review of the written record
which could be found to be an abuse of discretion. Consequently, OWCP properly denied his
request for an oral hearing as untimely under section 8124 of FECA.
The Board notes that appellant submitted other medical reports addressing causal
relationship after OWCP’s August 25, 2014 merit decision. As these reports were not considered
by OWCP in reaching a decision, the Board lacks jurisdiction to review this new evidence for the
first time on appeal.19
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury in the
performance of duty on May 16, 2014. Furthermore, the Board finds that OWCP properly
denied appellant’s request for review of the written record as untimely.

17

John B. Montoya, 43 ECAB 1148 (1992).

18

See L.W., 59 ECAB 471 (2008).

19

See 20 C.F.R. § 501.2(c).

7

ORDER
IT IS HEREBY ORDERED THAT the October 29 and August 25, 2014 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: April 9, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

